DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03 January 2022 has been entered. Claims 18, 20-30 and 33-35 remain pending in this application.  Claims 18, 20-23, and 29 have been amended and claims 19 and 31-32 have been canceled.  

Response to Arguments
Applicant's arguments filed 03 January 2022 have been fully considered but they are not persuasive. 
Applicant has argued that Alcouffe et al. US 2018/0224511 calculates the angular deviation from first and second measurements.  Applicant asserts Alcouffe requires relative translational movement in addition to rotational movement of the magnet in order to determine the angular deviation and that Alcouffe does not describe the angular deviation calculated solely from rotational movement of the magnet.   The Examiner has fully considered these arguments, but respectfully disagrees for the following reasons.
The pending claims utilize the “comprising” translational phrase which is open-ended and does not exclude additional, unrecited elements or method steps.  See MPEP 2111.03.  Therefore the claimed method is anticipated by prior art teaching the 
Regarding claims 20-30 and 33-35, Applicant has relied upon the same arguments presented with respect to claim 18.  These arguments have been considered but are not persuasive for at least the reasons set forth above with respect to claim 18.   
Regarding the double patenting regions, per MPEP 804, a complete response to a nonstatutory double patenting rejection is either a reply by the applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application with a reply to the Office action.  As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.   The rejection is maintained and reiterated below.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 18, 24, and 33-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,802,088. 
Regarding claim 18, US 10,802,088 teaches the limitations as outlined in the table below. 
US 10,802,088 does not teach wherein the magnetic object is a cylindrical magnet having an axis of symmetry, the reference axis being the axis of symmetry of the cylindrical magnet.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the magnetic object taught by US 10,802,088 to be a cylindrical object with reference axis being the axis of symmetry of the cylindrical magnet since it has been held that a mere change is shape generally
recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d
669, 149 USPQ 47 (CCPA 1966). Cylindrical magnets are employed in a variety of position sensing and other applications, and therefore one would be motivated to modify the method taught by US 10,802,088 in order to establish manufacturing tolerances specifically for such cylindrical magnets. 
Regarding claims 24 and 33-35, US 10,802,088 teaches the limitations as outlined in the table below.


Pending Application 16/317434
US Patent 10,802,088
18. (Currently Amended) A method for estimating an angular deviation between a reference axis of a magnetic object and a magnetic axis co-linear to a magnetic moment of the magnetic object in order to sort the magnetic object, comprising:

























a) positioning the magnetic object facing at least one magnetometer configured to measure a magnetic field in presence of the magnetic object;







rotating the magnetic object about the reference axis:


c) measuring, during the rotating and using the magnetometer, the magnetic field at different instants of a measurement duration;

d) estimating the angular deviation from the measurements of the magnetic field;







e) comparing the angular deviation with a threshold value; and

f) sorting the magnetic object based a result of the comparison of the angular
deviation and the threshold value;
wherein the magnetic object is a cylindrical magnet having an axis of symmetry, the
reference axis being the axis of symmetry of the cylindrical magnet, and

wherein the d) estimating comprises:


d1) identifying a minimum magnetic field, and a maximum magnetic field, from the measurements of the magnetic field; and


d2) computing the angular deviation from the identified minimum and maximum magnetic fields, and from geometric parameters representing the position of the magnetometer relative to the magnetic object.

A method for controlling the production of a magnet using a sensor able to emit a signal in the presence of a magnetic induction and defining a measuring axis, the magnet being a permanent magnet with symmetry of revolution, with its axis of revolution being a mechanical axis, the magnet having a center and a maximum dimension, the method comprising: a) performing a first measurement of a component of the magnetic induction produced by the magnet using the sensor by implementing a1 and a2 as follows: 
a1) relative positioning of the magnet and the sensor so that the mechanical axis of the magnet and the measuring axis of the sensor are aligned with an allowance of 5 degrees, the distance between the sensor and the center of the magnet, called first distance, being greater than or equal to three times the maximum dimension of the magnet, and a2) relative movement of the magnet and the sensor, along a direction perpendicular to the mechanical axis of the magnet, the first measurement corresponding to the maximum signal measured by the sensor during the movement, b) performing a second measurement of a component of the magnetic induction produced by the magnet using the sensor by implementing b1, b2, and b3 as follows: b1) positioning the sensor so that the measuring axis of the sensor is perpendicular to the mechanical axis of the magnet and is in a plane perpendicular to the mechanical axis of the magnet passing through a point of the magnet, the distance between the sensor and the center of the magnet, called second distance, being greater than or equal to three times the maximum dimension of the magnet, 
rotating the magnet relative to the mechanical axis by at least one revolution, and 

b3) measuring the maximum and minimum magnetic inductions during the rotation of the magnet in b2), the second measurement being obtained from maximum and minimum magnetic inductions, and c) calculating the angular deviation of the equivalent magnetic moment of the magnet from the first measurement and the second measurement wherein the maximum dimension of the magnet is the largest Euclidean distance between two points of the magnet.
9. The method according to claim 1, wherein the method further comprises comparing the calculated angular deviation to a threshold value, 

the magnet being considered valid when the angular deviation is less than or equal to the threshold value.
Claim 24. (Previously Presented) The method as claimed in claim 18, wherein, during the b) rotating, the magnetic object comprises at least one rotation about the reference axis.
1. A method for controlling the production of a magnet using a sensor able to emit a signal in the presence of a magnetic induction and defining a measuring axis, the magnet being a permanent magnet with symmetry of revolution, with its axis of revolution being a mechanical axis, the magnet having a center and a maximum dimension, the method comprising: a) performing a first measurement of a component of the magnetic induction produced by the magnet using the sensor by implementing a1 and a2 as follows: 
a1) relative positioning of the magnet and the sensor so that the mechanical axis of the magnet and the measuring axis of the sensor are aligned with an allowance of 5 degrees, the distance between the sensor and the center of the magnet, called first distance, being greater than or equal to three times the maximum dimension of the magnet, and a2) relative movement of the magnet and the sensor, along a direction perpendicular to the mechanical axis of the magnet, the first measurement corresponding to the maximum signal measured by the sensor during the movement, b) performing a second measurement of a component of the magnetic induction produced by the magnet using the sensor by implementing b1, b2, and b3 as follows: b1) positioning the sensor so that the measuring axis of the sensor is perpendicular to the mechanical axis of the magnet and is in a plane perpendicular to the mechanical axis of the magnet passing through a point of the magnet, the distance between the sensor and the center of the magnet, called second distance, being greater than or equal to three times the maximum dimension of the magnet, b2) rotating the magnet relative to the mechanical axis by at least one revolution, and b3) measuring the maximum and minimum .

Claim 33. (Previously Presented) A device for estimating an angular deviation between a reference axis of a magnetic object and a magnetic axis co-linear to a magnetic moment of the magnetic object, comprising:



at least one magnetometer configured to measure, at each measurement instant of a duration, a magnetic field disrupted by the magnetic object;

a retention and rotation component configured to retain the magnetic object in a determined position facing the at least one magnetometer and of rotating the magnetic object along its reference axis;
a processor configured to implement the method as claimed in claim 18.


Claim 34. (Previously Presented) A non-transitory computer readable information
recording medium, comprising instructions for implementing the method as claimed in claim
18, the instructions being able to be executed by a processor.
 The structure of a magnetometer configured to measure a magnetic field, and a retention and rotation component configured to retain the magnetic object,  and a processor for computation, is inherent for performing the method of claim 9.
1. A method for controlling the production of a magnet using a sensor able to emit a signal in the presence of a magnetic induction and defining a measuring axis, the magnet being a permanent magnet with symmetry of revolution, with its axis of revolution being a mechanical axis, the magnet having a center and a maximum dimension, the method comprising: a) performing a first measurement of a component of the magnetic induction produced by the magnet using the sensor by implementing a1 and a2 as follows: 
a1) relative positioning of the magnet and the sensor so that the mechanical axis of the magnet and the measuring axis of the sensor are aligned with an allowance of 5 degrees, the distance between the sensor and the center of the magnet, called first distance, being greater than or equal to three times the maximum dimension of the magnet, and a2) relative movement of the magnet and the sensor, along a direction perpendicular to the mechanical axis of the magnet, the first measurement rotating the magnet relative to the mechanical axis by at least one revolution, and b3) measuring the maximum and minimum magnetic inductions during the rotation of the magnet in b2), the second measurement being obtained from maximum and minimum magnetic inductions, and c) calculating the angular deviation of the equivalent magnetic moment of the magnet from the first measurement and the second measurement wherein the maximum dimension of the magnet is the largest Euclidean distance between two points of the magnet.
9. The method according to claim 1, wherein the method further comprises comparing the calculated angular deviation to a threshold value, the magnet being considered valid when the angular deviation is less than or equal to the threshold value.

Claim 35. The method according to claim 18, further comprising rejecting the
magnetic object if the angular deviation is greater than the threshold value.
9. The method according to claim 1, wherein the method further comprises comparing the calculated angular deviation to a threshold value, the magnet being considered valid when the angular deviation is less than or equal to the threshold value.  Examiner notes that if it is valid when the angular deviation is less than the threshold, it is not valid, and thus rejected, when greater than the threshold. 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 20-21, 24, 27-29, and 33-35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Alcouffe et al. US 2018/0224511 (Alcouffe).
Regarding claim 18, Alcouffe teaches (Fig. 1-7) a method for estimating an angular deviation between a reference axis of a magnetic object and a magnetic axis co-linear to a magnetic moment of the magnetic object in order to sort the magnetic object (see abstract – method to control production of magnet based on calculating angular deviation of magnetic moment from the mechanical axis), comprising:

b) rotating the magnetic object about the reference axis (see claim 1- rotating the magnet relative to the mechanical axis by at least one revolution);
c) measuring, during the rotating and using the magnetometer, the magnetic field
at different instants of a measurement duration (see claim 1 -  measuring the maximum and minimum magnetic inductions during the rotation of the magnet in b2, the second measurement being obtained from maximum and minimum magnetic inductions); 
d)  estimating the angular deviation from the measurements of the magnetic field (see claim 1 - calculating the angular deviation of the equivalent magnetic moment of the magnet from the first measurement and the second measurement wherein the maximum dimension of the magnet);
e) comparing the angular deviation with a threshold value (see claim 9 - comparing the calculated angular deviation to a threshold value, the magnet being considered valid when the angular deviation is less than or equal to the threshold value) and
sorting the magnetic object based a result of the comparison of the angular
deviation and the threshold value (see claim 9 – determination the magnet is valid is considered as a sorting step.  Such determination is made based on the deviation calculated),

D1) identifying a minimum magnetic field, and a maximum magnetic field, from
the measurements of the magnetic field (see claim 1 - measuring the maximum and minimum magnetic inductions during the rotation of the magnet); and
d2) computing the angular deviation from the identified minimum and maximum
magnetic fields (see claim 1 - calculating the angular deviation of the equivalent magnetic moment of the magnet from the first measurement and the second measurement), and from geometric parameters representing the position of the magnetometer relative to the magnetic object (see Fig. 3 – position P2 is used for measurement and therefore the measurement is based on geometric parameters).
Regarding claim 20, Alcouffe teaches the method as claimed in claim 18, wherein, during the d1) identifying, the minimum and maximum magnetic fields are respectively identified from the minimum and maximum values of the norm of the measurements of the magnetic field (see claim 1 - measuring the maximum and minimum magnetic inductions during the rotation of the magnet.  Also see para [0127] – magnetometer provides the component of the magnetic induction considered the norm).
Regarding claim 21, Alcouffe teaches the method as claimed in claim 18, wherein the geometric parameters are coordinates and distance of the magnetometer relative to the magnetic object, in a plane passing through the reference axis and 
Regarding claim 24, Alcouffe teaches the method as claimed in claim 18, wherein, during the  rotating, the magnetic object completes at least one rotation about the reference axis (see claim 1 - rotating the magnet relative to the mechanical axis by at least one revolution).
Regarding claim 27, Alcouffe teaches the method as claimed in claim 18, wherein the at least one magnetometer is positioned outside the reference axis or outside the perpendicular to the reference axis passing through the magnetic object (see Fig. 3 – magnetic sensor is positioned at P2).
Regarding claim 28, Alcouffe teaches the method as claimed in claim 18, wherein the at least one magnetometer is positioned relative to the magnetic object at a coordinate z along an axis parallel to the reference axis and at a coordinate r along an axis orthogonal to the reference axis, such that the coordinate z is greater than or equal to the coordinate r (see para [0098] – position P2, the distance OP2 is greater than the maximum dimension of the magnet).
Regarding claim 29, Alcouffe teaches a method for characterizing a magnetic object having an angular deviation between a reference axis of the magnetic object and a magnetic axis co-linear to a magnetic moment of the magnetic object (see abstract – method to control production of magnet based on calculating angular deviation of magnetic moment from the mechanical axis), comprising:
implementing the method for estimating the angular deviation as claimed in claim 18 (see claim 18 above);

Regarding claim 33, Alcouffe teaches (Fig. 3) a device for estimating an angular deviation between a reference axis of a magnetic object and a magnetic axis co-linear to a magnetic moment of the magnetic object (device for measurement of angle alpha between axis Z and magnetic POL.  Also see claim 10.), comprising:
at least one magnetometer configured to measure, at each measurement instant of a duration, a magnetic field disrupted by the magnetic object (see claim 10 – sensor for emitting signal in presence of magnetic induction of magnet);
a retention and rotation component configured to retain the magnetic object in a
determined position facing the at least one magnetometer and of rotating the magnetic object along its reference axis (see Fig. 10 - a member for rotating the magnet relative to the mechanical axis by at least one revolution);
a processor configured to implement (see claim 10 - a processing unit for calculating the angular deviation of the equivalent magnetic moment of the magnet from the first measurement and the second measurement) the method as claimed in claim 18 (see claim 18 above).
Regarding claim 34, Alcouffe teaches a non-transitory computer readable information recording medium (see para [0076] – processor 20 considered to include 
Regarding claim 35, Alcouffe teaches the method according to claim 18, further comprising rejecting the magnetic object if the angular deviation is greater than the threshold value (per claim 9 and para [0027] - the magnet being considered valid when the angular deviation is less than or equal to the threshold value. Therefore if angular deviation is not less, it is considered not valid and thus rejected).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcouffe et al. US 2018/0224511 (Alcouffe).
Regarding claim 22, Alcouffe teaches the method as claimed in claim 18, wherein the angular deviation is computed from a coefficient equal to the ratio of the norm of the vector formed from the subtraction of the minimum and maximum magnetic fields to the norm of the vector, and from the geometric parameters (see para [0156-
Alcouffe does not explicitly teach the norm of the vector formed from the addition of the minimum and maximum magnetic fields.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Alcouffe to include norm of the vector formed from the addition of the minimum and maximum fields since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." /n re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
One would be motivated to make such a modification in order to determine the angular orientation of the components of the system.
Regarding claim 23, Alcouffe teaches the method as claimed in claim 18, but does not explicitly teach wherein the angular deviation is computed from the following equation:

    PNG
    media_image1.png
    107
    348
    media_image1.png
    Greyscale

wherein d is distance between the magnetometer and the magnetic object, z and r are coordinates of the magnetometer relative to the magnetic object along an axis, respectively parallel and orthogonal to the reference axis, and wherein a is a predetermined coefficient, and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Alcouffe to include computing the angular deviation according to the equation since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One would be motivated to make such a modification in order to utilize measured parameters to determine the angular orientation of the components of the system.
Regarding claim 30, Alcouffe teaches the method as claimed in claim 29, but does not teach wherein the amplitude of the magnetic moment is computed from the ratio between the norm of the maximum magnetic field and the norm of a magnetic field, for a unitary amplitude of the magnetic field, expressed analytically using the following equation:

    PNG
    media_image2.png
    73
    396
    media_image2.png
    Greyscale

wherein a is the previously estimated angular deviation, d is distance between the magnetometer and the magnetic object, z and r are coordinates of the magnetometer relative to the magnetic object along an axis, respectively parallel and orthogonal to the reference axis, and wherein a and b are predetermined coefficients.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Alcouffe to include .

Claims 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alcouffe et al. US 2018/0224511 (Alcouffe) in view of Schultze et al. US 2009/0114039 (Schultze).
Regarding claim 25, Alcouffe teaches the method as claimed in claim 18, but does not teach wherein the at least one magnetometer comprises at least three axes for detecting the magnetic field, the detection axes being non-parallel to each other.
Schultze teaches at least one magnetometer comprises at least three axes for detecting the magnetic field, the detection axes being non-parallel to each other (see para [0037]— magnetic field strengths in x, y, and z directions are determined via receiver. Also see claim 37 — three axis magnetometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetometer taught by Alcouffe to include three axes for detecting magnetic field as taught by Schultze in order to more accurately determine the direction of the magnetic dipole.
Regarding claim 26, Alcouffe teaches the method as claimed in claim 18, but does not teach wherein the at least one magnetometer is a single tri-axis magnetometer.
Schulte teaches the at least one magnetometer is a single tri-axis magnetometer (see para [0037] — magnetic field strengths in x, y, and z directions are determined via receiver. Also 
see claim 37 — three axis magnetometer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the magnetometer taught by Alcouffe to be a tri-axis magnetometer as taught by Schultze in order to more accurately determine the direction of the magnetic dipole.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868